DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments/arguments have overcome prior claim objections and rejections based on 35 U.S.C. 112.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Eric B. Masure (Registration No. 59,913) on 3/8/2021.

Claims - - Please amend independent claims 1, 11 and 16 as follows:

1. (Currently Amended) A method for provisioning an alternative energy source generator operable with and connected to a gateway in communication with a web portal located remotely from said gateway, comprising: 
entering system information into said gateway comprising scanning the system information from the gateway using a communication device and transmitting the system information from the communication device into the gateway; 
transmitting said system information from said gateway to said web portal; 
another serial number already in a database accessible by the web portal; 
determining configuration information with said web portal for said alternative energy source generator in response to validation of said system information; 
transmitting said configuration information from said web portal to said gateway; 
initiating a discovery process with said gateway to ascertain discovery information for said alternative energy source generator in response to said configuration information; 
transmitting said discovery information from said gateway to said web portal;
validating said discovery information with said web portal comprising determining if a serial number of the alternative energy source generator is a duplicate of another serial number already in the database accessible by the web portal; 
configuring said alternative energy source generator with said gateway in accordance with said configuration information and in response to validation of said discovery information; and 
if one of said system information or discovery information is not validated, sending an error message to said gateway.


11. (Currently Amended) An apparatus for provisioning of and connected to an alternative energy source generator, comprising: 
a processor; and 

scan system information from a gateway using a communication device and transmit the scanned system information from the communication device into the gateway; 
receive the system information; 
transmit said system information to a web portal located remotely from said apparatus; 
receive configuration information from said web portal for said alternative energy source generator in response to validation of said system information, wherein the validation of said system information comprises determining if a serial number of the gateway is a duplicate of [[a]] another serial number already in a database accessible by the web portal; 
initiate a discovery process to ascertain discovery information for said alternative energy source generator in response to said configuration information; 
transmit said discovery information to said web portal; 
configure said alternative energy source generator in accordance with said configuration information and in response to validation of said discovery information with said web portal, wherein the validation of said discovery information comprises determining if a serial number of the alternative energy source generator is a duplicate of another serial number already in the database accessible by the web portal; and 
if one of said system information or discovery information is not validated, receiving an error message from said web portal.



a processor; and 
memory including computer program code, said memory and said computer program code configured to, with said processor, cause said apparatus to perform at least the following: 
scan system information from a gateway using a communication device and transmit the scanned system information from the communication device into the gateway; 
receive the system information from the gateway connected to said alternative energy source generator; 
validate said system information, wherein validating said system information comprises determining if a serial number of the gateway is a duplicate of [[a]] another serial number already in a database accessible by a web portal; 
determine configuration information for said alternative energy source generator in response to validation of said system information; 
transmit said configuration information to said gateway; 
receive discovery information from said gateway for said alternative energy source generator in response to said configuration information; 
validate said discovery information to allow said gateway to configure said alternative energy source generator in accordance with said configuration information and in response to validation of said discovery information, wherein the validation of said discovery information comprises determining if a serial number of the alternative energy source generator is a duplicate of another serial number already in the database accessible by the web portal; and 


Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119